Citation Nr: 9900814	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  95-17 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
January 1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for residuals of a low back injury.

In February 1997, the Board remanded this claim for 
additional evidentiary development.  As the RO complied with 
the Boards instructions, this case is ready for appellate 
review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains, in essence, that he incurred a back 
condition during military service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has failed to 
satisfy the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim for service connection for a back condition is well 
grounded.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of postoperative 
decompression and fusion, L4-5 on the right.

2.  During service, the veteran was treated for complaints of 
back pain, and diagnoses included mechanical back pain and 
muscle strain. 

3.  There is no competent medical evidence of a link between 
the veterans current postoperative decompression and fusion, 
L4-5 on the right, and any disease or injury in service, and 
his claim is not plausible.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for a low back disorder, and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Factual Background

In April 1994, the veteran filed a claim for service 
connection for residuals of injuries to his low back that 
happened during service from climbing into the cockpit of 
airplanes.  He stated that this condition began in 1965, and 
he had continued to have problems since that time.  He 
submitted medical records from St. Marys Regional Medical 
Center dated in March 1994 showing surgical decompression and 
fusion for disc herniation at L4-5 on the right.  The 
preoperative note indicated that the veteran had had two 
months of gradually progressive right hip pain, thigh pain, 
and pain radiating to his ankle.  A myelogram and magnetic 
resonance imaging (MRI) showed a very large lateral disc 
herniation and spinal stenosis at L4-5.

The veterans service medical records showed several 
complaints of back pain.  In October 1965, he reported pain 
in the lower dorsal and upper lumbar portion of the back that 
began after bending three days earlier.  The pain was worse 
with motion.  Examination was negative throughout, and the 
examiners impression was that there was no back pathology.  
In May 1970, the veteran complained of pain in the back and 
stated that something popped when he was reaching 
overhead playing volleyball.  X-rays of the thoracic spine 
showed no fracture.  The examiners impression was muscle 
strain, and the veteran was advised to use heat and massage.  
In October 1971, it was noted that he returned with the same 
pain just to the right of the upper thoracic spine.  
Examination showed mild tenderness to palpation.  A 
prescription for Valium was renewed.  The examiners 
impression was muscle strain.

In November 1971, the veteran was involved in an automobile 
accident.  He initially complained only of cervical pain, but 
in December 1971, he reported pain in the lower thoracic area 
since leaning over two days earlier.  The examiners 
impression was muscle strain.  In August 1973, the veteran 
complained of upper thoracic pain of one days duration.  
Examination showed mild tenderness at T1-2.  X-rays of the 
thoracic spine showed no abnormalities.  The examiners 
impression was back pain.  

In December 1974, the veteran reported a one-day history of 
mid back pain.  He denied any history of lifting.  He denied 
sciatica.  Examination showed minimal paravertebral muscle 
spasms from L1 to L3.  Flexion was poor in all directions, 
especially anteriorly.  The neurological examination was 
within normal limits.  Strength in the lower extremities was 
okay.  The examiners impression was mechanical back pain.  
The veteran was advised to rest in his quarters for 48 hours 
and apply heat, and he was provided Valium and Darvon.  The 
following day, it was noted that the veteran wanted to be 
released from quarters; he was released to duty. 

In December 1975, the veteran complained of pain between the 
shoulder blades, and he reported a history of low back 
spasms.  Four days later, he complained of pain in the upper 
thoracic spine, on the right.  During his retirement 
examination in September 1976, the veteran reported a history 
of recurrent back pain, which was treated with Valium and 
Darvon.  In December 1976, he complained of burning pain 
in the mid thoracic back, which had started the prior 
evening.  The pain did not radiate, and he denied any history 
of trauma.  Examination showed point tenderness to palpation 
of the mid thoracic vertebra.  X-rays of the thoracic spine 
were essentially within normal limits.  The examiners 
assessment was probable muscle strain, thoracic spine, T-3 or 
T-4.  

Associated with the claims file is the report of a VA 
examination conducted in March 1977.  The veteran reported 
that his upper back ached when he worked hard and that it was 
injured in an auto accident.  He said he had no problems with 
his dorsal or lumbar spine that he knew of.  The veteran was 
able to squat, stoop, and move about the examining room 
without any difficulty.  Range of motion for the dorsal and 
lumbar spines was normal.  There was no paraspinal muscle 
spasm.  The lower extremity reflexes were brisk, present, and 
equal.  There was no measurable atrophy of the calves or 
thighs.  Straight leg raising test was negative bilaterally.  
X-rays of the lumbosacral spine showed that the bodies were 
equal in height, and the interspaces were not narrowed.  The 
apophyseal and sacroiliac joints were quite roughened, 
irregular, and sclerotic.  No diagnosis of a lumbar spine 
disorder was rendered. 

Also associated with the claims file are reports of VA 
examinations conducted in June 1977, May 1982, December 1987, 
and February 1989, as well as extensive medical records for 
treatment in 1986 and 1987 from St. Vincent Infirmary, St. 
Marys Hospital, Little Rock Cardiology Clinic, and Millard-
Henry Clinic.  None of these records showed any complaints or 
findings regarding a back disorder.  These records did 
indicate that the veteran participated in regular physical 
activity, such as walking two miles per day and chain sawing.  

Upon VA hospitalization in October 1993, the veteran reported 
a six-month history of cramping, tingling, and numbness in 
his lower extremities, which were exacerbated by exercise and 
resolved with rest.  Examination showed deep tendon reflexes 
were 2+ throughout.  Muscle and sensory examinations were 
grossly intact.  He had a normal gait and could perform heel 
and toe walking without difficulty.

In an August 1994 statement, the veteran stated that the 
myelogram and MRI conducted at St. Marys, as discussed 
above, finally revealed the nature of his persistent back 
problems.  He stated that the VA Medical Center had told him 
that he had arthritis one week before his surgery.  During 
service, he had nagging back pains and was treated with 
Valium and Darvon after x-rays showed no injury to his back.  
He stated if a myelogram and MRI had been conducted during 
service or his discharge physical, the true nature of his 
injury would have been revealed.

A rating decision of August 1994 denied service connection 
for residuals of a back injury.  In his notice of 
disagreement, the veteran stated that his back condition was 
the same from the time he was in service until his surgery in 
March 1994.  In his substantive appeal, he again maintained 
that the inservice physicians, as well as the VA doctors in 
February 1994, had failed to properly diagnose his back 
disorder by not conducting an MRI.

In February 1997, the Board remanded this case to obtain the 
VA treatment records referenced by the veteran.  It was also 
noted that the veteran should be notified of the importance 
of submitting any records for treatment for his back between 
his separation from service and the present.  In a March 1997 
letter, the RO requested that the veteran provide information 
as to treatment for his back from 1977 to the present.  He 
indicated that he had been treated by the VA Medical Center 
in Little Rock, Arkansas, St. Marys Medical Center, Millard-
Henry Clinic, and Terry Green, M.D.  The RO requested all of 
these records in October 1997 and informed the veteran that 
he should see that these facilities forwarded his medical 
records to VA as soon as possible.  

The Millard-Henry Clinic did not respond.  The RO obtained 
the veterans VA records covering the period October 1993 to 
February 1994.  In February 1994, the veteran complained of 
pain in the right hip and right knee of several months 
duration.  Examination showed no atrophy of the legs, and 
reflexes and sensation were within normal limits.  Straight 
leg raising was negative.  Patricks test was positive 
bilaterally, right greater than left.  The preliminary 
diagnosis was probably synovitis of the hips.  X-rays of the 
hips and the right knee were ordered.  The hips were within 
normal limits on x-ray, and the right knee x-ray showed early 
degenerative joint disease.  No x-rays of the back were 
ordered.

The medical records from St. Marys Hospital for the 
veterans admission from February to March 1994 showed that 
the veteran complained of a two-month history of severe low 
back and right hip pain with pain to the legs.  He had been 
seen that morning and been given shots and prescriptions for 
pain.  The consultants report by Ted Honghiran, M.D., showed 
that the veteran reported developing acute low back pain and 
right hip pain 7-10 days earlier.  It was noted that an MRI 
showed a herniated nucleus pulposus at L4-5 on the right.  
The MRI also showed moderate spinal stenosis at L4 secondary 
to the herniated disc and bony ankylosis of both sacroiliac 
joints.

The medical records from Dr. Green, who conducted the back 
surgery at St. Marys in March 1994, showed that the veteran 
was using a back brace after his surgery.  In a follow-up in 
May 1994, the veteran was concerned about a neck rash, and he 
reported his back was less of a problem, but it still hurt 
down the right leg some.  X-rays of the cervical and lumbar 
spine were taken.  Two views of the lumbar spine revealed 
what appeared to be a consolidating fusion between L4-5 along 
the transverse processes, and the cervical spine x-ray showed 
extensive spondylitic changes at the 6-7 disc.  Diagnoses 
were cervical spondylosis and postoperative decompression and 
fusion, L4-5.  A later note carried a diagnosis of lumbar 
spondylosis, which would appear to be in error, given that 
the x-ray report revealing spondylosis was of the cervical 
spine.  The veteran was released to return to work, light 
duty, in September 1994. 


II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veterans 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); affd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was noted during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Brewer v. West, 11 Vet. App. 228, 231 (1998); see also Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  Alternatively, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease.  Brewer, 11 Vet. App. at 231.  The 
veterans diagnosed low back disability is not subject to 
presumptive service connection under applicable law.  Cf. 
38 C.F.R. § 3.309 (1998).  The Board notes that although the 
veteran has stated a diagnosis of arthritis of the back has 
been rendered, such diagnosis is not shown by the medical 
evidence of record.  Section 3.303(b) provides an alternative 
method of demonstrating entitlement to service connection.  
Rose v. West, 11 Vet. App. 169, 171-172 (citing Savage, 10 
Vet. App. at 495-6 (section 3.303(b) is provision that 
veteran may utilize because it provides a substitute 
way of proving service connection)).  

Although the veteran was treated on numerous occasions during 
service for complaints of back pain, diagnosis of a chronic 
low back condition was not rendered.  The inservice diagnoses 
were of acute and transitory conditions such as muscle strain 
or mechanical low back pain.  Moreover, the majority of the 
veterans inservice complaints regarded pain in the thoracic 
spine, not the lumbar spine.  With respect to the veterans 
contention that his real back problem was misdiagnosed 
during service, the evidence does not support such a 
conclusion.  During service, repeated physical examination of 
his back showed no findings indicative of a disc problem 
(i.e., decreased reflexes and/or sensation, positive straight 
leg raising), and the veteran denied any symptomatology 
associated with a disc problem (e.g., radiation of pain).  
The same lack of findings and symptomatology indicative of a 
disc problem were shown upon VA examination shortly after his 
retirement from service.  Moreover, at that time, the veteran 
expressly denied any problems with his lumbar spine.  
Therefore, the Board concludes that the medical evidence does 
not establish that the veteran had a chronic back disorder 
during service.

The current medical evidence shows diagnosis of a lumbar 
spine disorder.  As indicated above, the veteran was treated 
during service for complaints of back pain.  Therefore, there 
is sufficient evidence of a current disability and of a 
disease or injury during service, and the first two elements 
of a well-grounded claim for service connection have been 
satisfied. 

However, there is no competent medical nexus evidence to 
associate the veterans postoperative decompression and 
fusion, L4-5, right with a disease or injury during service.  
At no time has a medical professional rendered an opinion 
that any currently-diagnosed back condition is related to the 
veterans active service in any manner.

The evidence shows the veterans statements that he 
experienced back pain from his separation from service until 
the present.  He is certainly competent to report 
experiencing such symptoms.  Even accepting his complaints as 
representative of continuity of symptomatology, there is no 
competent medical opinion of record associating a current 
back condition with any prior symptoms of back pain.  Cf. 
Savage, 10 Vet. App. at 497. 

The veterans opinion that his current back condition is 
related to the inservice complaints and/or his post-service 
symptoms is not competent evidence.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
herniated disc is not the type of observable medical 
condition for which lay observation is enough to identify its 
existence.  Savage, 10 Vet. App. at 495; see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (lay evidence is competent 
only when it regards the features or symptoms of an injury or 
illness).  Despite the credibility of the veterans 
statements, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) simply by relying on his own opinion as 
to medical causation.  

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist his including by 
providing him a VA examination.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), affd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground his claim.  The 
Board notes that the RO was unable to obtain the veterans 
medical records from the Millard-Henry Clinic.  Since the 
veteran did not complete the dates he allegedly received 
treatment for his back, it is unclear whether there are 
treatment records from the Millard-Henry Clinic other than 
those from 1986 and 1987 that were already associated with 
the claims file.  Regardless, the veteran has at no time 
indicated that a medical professional has rendered an opinion 
that he has a back disorder as a result of his military 
service.  It is therefore unnecessary that further attempts 
be made to obtain his records from the Millard-Henry Clinic. 

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

Entitlement to service connection for a low back disorder is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
